Dissenting Opinion by
Judge Colins :
I must respectfully dissent from the scholarly, well-written opinion of the majority.
In my opinion, the case of Trans World Airlines v. Hardison, 432 U.S. 63 (1977), relied upon by the majority to state that it would be an “undue hardship” for petitioner to accommodate complainant, is *399improperly applied here. First, Hardison involved a case where 'seniority provisions of a collective bargaining agreement had to be set aside to accommodate an employee’s religious beliefs, and it is must frequently cited as a case upholding the validity of seniority provisions in the face of discriminatory consequences. E.g. Ford Motor Co. v. EEOC, 458 U.S. 219, 229 (1982).
The test of “undue hardship” is strictly applicable only in cases brought under Title YII of the Federal Civil Rights Act of 1964, 42 U.S.C.A. §2000(e) (j). We should not be bound by the dicta of Hardison concerning federal civil rights law to narrowly construe provisions of the Pennsylvania Human Belations Act, especially when in eases involving handicapped and disabled persons we have read similar accommodation requirements in other parts of our state law more broadly.1
Furthermore, federal courts substituting the Hardison test for a more liberal test used by a lower tribunal have usually remanded for specific findings on the issue of undue hardship rather than reversing the lower tribunal outright. See Ward v. Allegheny Ludlum *400Steel Corp., 560 F.2d 579 (3d Cir. 1977); Niederhuber v. Camden County Vocational & Technical School District Board of Education, 495 F. Supp. 273 (D. N.J. 1980). A quick perusal of those two cases, which likewise involved members of the Worldwide Church of Grod, the faith to which complainant adheres,2 will reveal that to .support a finding of undue hardship, the record must present evidence of undue hardship, such as that a Sabbath accommodation would affect the employer each and every week (not just half of all Saturdays, as the majority states); would cause a conflict with such collective bargaining provisions as exist; or would require the employer to expend more than “de minimis” additional costs in an effort to accommodate the employee. See Ward, 560 F.2d at 583; Niederhuber, 495 F. Supp. at 279-280.
1 also disagree with the majority refusal to face the free exercise issue here as it is so critical that it must be considered. In my view, the petitioner is a state actor for purposes of .the Fourteenth Amendment in light of the Third Circuit decisions of Krynicky v. University of Pittsburgh, 742 F.2d 94 (3d Cir. 1984), cert. denied, 105 S.Ct. 2018 (1985) and Braden v. University of Pittsburgh, 552 F.2d 948 (3d Cir. 1977). Consequently, the free exercise clause is directly applicable to the employer and the test in such cases is no longer merely whether the complainant is burdened, but whether the state may justify its limitations on religious liberty by showing that it is essential to accomplish an overriding governmental interest. Bob Jones University v. United States, 461 U.S. 574 (1983); United States v. Lee, 455 U.S. 252 (1982).
*401The cases of Sherbert v. Verner, 374 U.S. 398 (1963) and Thomas v. Review Board of Indiana, 450 U.S. 707 (1981) held it unconstitutional to withhold unemployment benefits op. the basis of conduct justified by claimant on religious grounds. Both Sherbert and Thomas involved the refused accommodation of an employee’s religious beliefs by his or her employer resulting in termination and the subsequent attempted denial of unemployment benefits thereafter. This Court has expressly relied on these cases to resolve past conflicts of accommodation of religious beliefs, withholding of employment benefits, and claimed infringements' of civil rights. See Simpson v. Unemployment Compensation Board of Review, 69 Pa. Commonwealth Ct. 120, 128-30, 450 A.2d 305, 309-11 (1982); Southeastern Pennsylvania Transportation Authority v. Unemployment Compensation Board of Review, 54 Pa. Commonwealth Ct. 165, 420 A.2d 47 (1980). In my view, an accommodation is independently required by the free exercise clauses of the United States and Pennsylvania Constitutions3 where a public employer is involved, and this accommodation is not necessarily governed by the rules applicable to the Federal Civil Bights Act of 1964 and the Pennsylvania Human Belations Act.
The majority argues that to require an employer to accommodate an employee seeking to be excused from work on the Sabbath day of his or her religion violates the Establishment Clause of the United States Constitution. This question was decided in the most recent term of the Supreme Court of the United States in the case of Thornton v. Caldor, U.S. , 86 L.Ed. 2d 557 (1985). In that ease, the court held that a Connecticut statute which gave an absolute and unqualified right to all private employees not to work *402on their Sabhath day was an unconstitutional violation of the Establishment Clause of the First Amendr ment.
However, the Caldor decision clearly contemplated that an accommodation requirement that was not absolute and unqualified and did not have a primary purpose or effect of impermissibly advancing one religion over another is certainly constitutional.4 Id., U.S. at , 86 L.Ed. 2d at 864 (O’Connor, J., concurring). Moreover, the Supreme Court’s recent school prayer case, Wallace v. Jaffree, U.S. , 86 L.Ed. 2d 29 (1985), clearly suggests that a state actor like a public school may constitutionally afford a student a moment of silence so long as the primary purpose or effect of such accommodation is not to advance one sect over another. Id. Consequently, reasonable accommodations of the religious beliefs of an employee by a state or private employer do not constitute a prohibited establishment of religion, so long as they uphold the “governmental obligation of neutrality in the face of religious differences. ’ ’ Sherbert, 374 U.S. at 409-410.
For the reasons above, I respectfully dissent.

 An employer is required to make in the case of handicapped or disabled persons “reasonable accommodations . . . provided that such modification shall not impose an undue hardship.” 16 Pa. Code §144.14(a); see Laws v. Philadelphia County Board of Assistance, Department of Public Welfare, 50 Pa. Commonwealth Ct. 340, 412 A.2d 1377 (1980). In Laws, we construed the reasonable accommodation requirement to require “every reasonable effort” of the employer to accommodate its handicapped or disabled employee. Id. at 345-46, 412 A.2d at 1380.
Section 12(a) of the Pennsylvania Human Relations Act, Act of October 27, 1955, P.L. 744, as amended, 43 P.S. §962(a), directs us to liberally construe its provisions for the accomplishment of the purposes thereof. Other states have used different hardship tests, e.g. State Division of Human Rights v. Carnation Co., 42 N.Y. 2d 873, 397 N.Y.S. 2d 781, 366 N.E. 2d 869 (1977) (significant increase in costs must be shown).


 It is quite clear that the identity of the complainant’s faith can play no role in determining whether the employer has made reasonable efforts to accommodate him, so long as the religious belief is (1) sincerely held, and (2) religious in nature, in his scheme of things. Africa v. Commonwealth of Pennsylvania, 662 F.2d 1025, 1029-31 (3d Cir. 1981).


 U.S. Const., amend. I; Pa. Const., art. I, §3. See also Pa. Const., art. I, §26.


 The Connecticut statute struck down in Gaidar was infirm because it advanced Sabbath-observing religions over non-Sabbath-observing religions. I express no opinion here as to the continuing constitutionality of Section 5.1 of the Pennsylvania Human Relations Act, 43- P.S. §955.1, or its applicability to the case at hand, since those issues are not part of the instant controversy.